Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered October 11, 2011, granting the petition to annul respondents’ determination, dated September 28, 2010, which terminated petitioner’s tenancy on the grounds of non-desirability and breach of rules and regulations, to the extent of remanding the matter to respondents for reconsideration of the penalty, taking into account petitioner’s conduct since the administrative hearing and the feasibility of a probationary period, unanimously reversed, on the law, the petition denied, and the proceeding brought pursuant to CPLR article 78 dismissed, without costs.
Notwithstanding the evidence adduced at the hearing of petitioner’s progress towards rehabilitation, his three convictions for drug-related crimes in 2008 and 2009, including two convictions for felony drug sale, one of which was determined to have arisen from a sale on Housing Authority grounds, where he resides, constitute grounds for termination of his tenancy (see Matter of Rodriguez v New York City Hous. Auth., 84 AD3d 630 [1st Dept 2011]; Latoni v New York City Hous. Auth., 95 AD3d 611 [1st Dept 2012]).
Supreme Court erred in remanding the matter for consideration of petitioner’s conduct since the administrative hearing in August 2010, i.e., in effect, for further development of the record. "[J]udicial review of administrative determinations is confined to the facts and record adduced before the agency” (Matter of Featherstone v Franco, 95 NY2d 550, 554 [2000] [internal quotation marks omitted]). Concur—Tom, J.P, Sweeny, Moskowitz, Manzanet-Daniels and Gische, JJ. [Prior Case History: 2011 NY Slip Op 32864(11).]